                                                          U.S. Department of Justice

                                                          United States Attorney

                                                          Eastern District of Pennsylvania

Joseph A. LaBar                                       615 Chestnut Street
Direct Dial: (215) 861-8516                           Suite 1250
Facsimile: (215) 861- 8618                            Philadelphia, Pennsylvania 19106-4476
E-mail Address: Joseph.LaBar@usdoj.gov                (215) 861-8200




                                                      March 31, 2021


U.S. District Court Clerk=s Office
Criminal Division
2609 United States Courthouse
601 Market Street
Philadelphia, PA 19106

         Re:       United States v. Christopher Bowling
                   Criminal No. 21-078


Dear Clerk:

        Please unimpound the Indictment in regard to the above-captioned case. The Indictment was
filed on March 9, 2021.

                                                      Very truly yours,

                                                      JENNIFER ARBITTIER WILLIAMS
                                                      Acting United States Attorney


                                                      /s/ Joseph A. LaBar
                                                      Joseph A. LaBar
                                                      Assistant United States Attorney
